            Case 1:19-cr-00563-WHP Document 22 Filed 04/24/20 Page 1 of 1




                                                    March 23, 2020

       BY ECF

       Honorable William H. Pauley III
       United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

              Re:   United States v. Virgilio Acevedo De Los Santos,
                    19 Cr. 563 (WHP)

       Dear Judge Pauley:

              I write with the consent of the government to request that the Court
       adjourn Mr. Acevedo’s sentencing, now scheduled for May 8, in light of the
       ongoing coronavirus pandemic, which has disrupted my preparations and
       communication with my client. Specifically, I request that sentencing be
       adjourned by approximately 30 days. I further request that it be scheduled
       for a Monday, Wednesday, or Friday morning, if possible, in order to preserve
       the possibility of proceeding by video.

                                                    Sincerely,

                                                     /s/
Application granted. Sentencing adjourned to        Clay H. Kaminsky
June 10, 2020 at 10:30 a.m.                         Assistant Federal Defender
                                                    Federal Defenders of New York
                                                    (212) 417-8749




        April 24, 2020
